Citation Nr: 0709257	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for pseudofolliculitis 
barbae.

2. Entitlement to service connection for seborrheic 
dermatitis.

3. Entitlement to service connection for a heart disorder 
manifested by chest pain.

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for a shoulder disorder, 
claimed as an aching joint.

6. Entitlement to service connection for shortness of breath.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
April 1999.  The veteran had three periods of continuous 
service; he received a dishonorable discharge during his 
final period of service.  An October 2002 administrative 
decision determined that the veteran is eligible for VA 
benefits only for the period of service from October 5, 1987, 
to October 4, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.

The Board notes that in his January 2005 notice of 
disagreement the veteran asserts he is entitled to VA 
benefits for his claimed disabilities based on entitlement to 
service connection for an undiagnosed illness.  This issue 
has not yet been properly developed or adjudicated by the RO, 
and as such, the Board refers it for development and 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA, enacted in November 2000, enhanced VA's duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  It requires VA to 
notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

On preliminary review of the record on appeal, the Board 
finds the veteran has not received notice that complies with 
the VCAA and Quartuccio.  In this regard, the Board 
acknowledges that a VCAA notice letter was sent to him in 
June 2002; however, such concerned unrelated issues 
(eligibility for VA benefits based on character of 
discharge).  No VCAA notice has been provided concerning the 
specific issues of entitlement to service connection for 
pseudofolliculitis barbae, seborrheic dermatitis, a heart 
disorder manifested by chest pain, headaches, a shoulder 
disorder, and shortness of breath.

Accordingly, the Board concludes that this case must be 
remanded for compliance with the required notice and duty to 
assist provisions because it would be potentially prejudicial 
to the veteran if the Board were to proceed with a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the Board 
cannot rectify this procedural deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter to the 
veteran, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), specific 
to the claims for service connection for 
pseudofolliculitis barbae, seborrheic 
dermatitis, a heart disorder manifested by 
chest pain, headaches, a shoulder disorder, 
and shortness of breath.  The letter must: 
(i) advise him of the type of evidence 
needed to substantiate these claims; (ii) 
apprise him of the evidence he must submit; 
(iii) apprise him of the evidence VA will 
obtain; and (iv) request that he submit any 
relevant evidence in his possession.

2. Readjudicate the appeal and provide the 
veteran and his representative, if any, with 
a supplemental statement of the case 
following an appropriate waiting period that 
allows the veteran to submit any new 
relevant evidence.  Subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




